Exhibit 10.1

 

SUBSIDIARIES GUARANTY

 

among

 

CERTAIN SUBSIDIARIES OF GLOBAL CASH ACCESS HOLDINGS, INC.

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

Dated as of March 1, 2011

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

SUBSIDIARIES GUARANTY

 

SUBSIDIARIES GUARANTY (as amended, modified, restated and/or supplemented from
time to time, this “Guaranty”), dated as of March 1, 2011, made by and among
each of the undersigned guarantors (each, a “Guarantor” and, together with any
other entity that becomes a guarantor hereunder pursuant to Section 22 hereof,
collectively, the “Guarantors”) in favor of DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent (together with any successor administrative
agent, the “Administrative Agent”), for the benefit of the Secured Creditors (as
defined below).  Except as otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS,  Global Cash Access Holdings, Inc., Global Cash Access, Inc.
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
and the Administrative Agent have entered into a Credit Agreement, dated as of
the date hereof (as amended, modified, restated and/or supplemented from time to
time, the “Credit Agreement”), providing for the making of Loans to, and the
issuance of, and participation in, Letters of Credit for the account of the
Borrower, all as contemplated therein (the Lenders, each Issuing Lender, the
Administrative Agent and the Collateral Agent are herein called the “Lender
Creditors”);

 

WHEREAS, the Borrower and/or one or more other Credit Parties may at any time
and from time to time enter into one or more Interest Rate Protection Agreements
and/or Other Hedging Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”, with each such Interest Rate Protection Agreement and/or
Other Hedging Agreement with an Other Creditor being herein called a “Secured
Hedging Agreement”);

 

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Secured Hedging Agreements that each Guarantor shall have executed and delivered
to the Administrative Agent this Guaranty; and

 

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more other Credit Parties of Secured Hedging Agreements
and, accordingly, desires to execute this Guaranty in order to satisfy the
condition described in the preceding paragraph and to induce the Lenders to make
Loans to the Borrower and issue, and/or participate in, Letters of Credit for
the account of the Borrower and the Other Creditors to enter into Secured
Hedging Agreements with the Borrower and/or one or more other Credit Parties;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:

 

2

--------------------------------------------------------------------------------


 

GUARANTY. (a)  Each Guarantor, jointly and severally, irrevocably, absolutely
and unconditionally guarantees as a primary obligor and not merely as surety:

 

to the Lender Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Borrower under the Credit Agreement, and
all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit and (y) all other obligations (including, without limitation, obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness owing by the Borrower to the
Lender Creditors under each Credit Document to which the Borrower is a party
(including, without limitation, indemnities, Fees and interest thereon
(including, without limitation, any interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for in the Credit Agreement, whether or not such interest is an allowed
claim in any such proceeding)), whether now existing or hereafter incurred
under, arising out of or in connection with each such Credit Document and the
due performance and compliance by the Borrower with all of the terms,
conditions, covenants and agreements contained in all such Credit Documents (all
such principal, premium, interest, liabilities, indebtedness and obligations
under this clause (i), except to the extent consisting of obligations or
liabilities with respect to Secured Hedging Agreements, being herein
collectively called the “Credit Document Obligations”); and

 

to each Other Creditor the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of all obligations (including, without limitation, obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness (including, without limitation, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Secured Hedging Agreements, whether or not such interest is an allowed claim in
any such proceeding) owing by the Borrower and each other Guaranteed Party under
each Secured Hedging Agreement to which it is a party, whether now in existence
or hereafter arising, and the due performance and compliance by the Borrower and
each such other Guaranteed Party with all of the terms, conditions, covenants
and agreements contained therein (all such obligations, liabilities and
indebtedness being herein collectively called the “Other Obligations”, and
together with the Credit Document Obligations are herein collectively called the
“Guaranteed Obligations”).

 

As used herein, the term “Guaranteed Party” shall mean the Borrower and each
Subsidiary of the Borrower that is a Credit Party. Each Guarantor understands,
agrees and confirms that the Secured Creditors may enforce this Guaranty up to
the full amount of the Guaranteed Obligations against such Guarantor without
proceeding against any other Guarantor, the Borrower or any other Guaranteed
Party, or against any security for the Guaranteed Obligations, or under any
other guaranty covering all or a portion of the Guaranteed Obligations.  This
Guaranty is a guaranty of prompt payment and performance and not of collection.

 

Additionally, each Guarantor, jointly and severally, unconditionally, absolutely
and irrevocably, guarantees the payment of any and all Guaranteed Obligations
whether or not due or payable by the Borrower or any other Guaranteed Party upon
the occurrence in respect of the Borrower or any other Guaranteed Party of any
of the events specified in Section 11.05 of the Credit Agreement, and
unconditionally, absolutely and irrevocably, jointly and severally, promises to
pay such Guaranteed Obligations to the Secured Creditors, or order, on demand.

 

LIABILITY OF GUARANTORS ABSOLUTE.  the liability of each guarantor hereunder is
primary, absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the

 

3

--------------------------------------------------------------------------------


 

indebtedness of the borrower or any other guaranteed party whether executed by
such guarantor, any other guarantor, any other guarantor or by any other party,
and the liability of each guarantor hereunder shall not be affected or impaired
by any circumstance or occurrence whatsoever, including, without limitation: 
(a) any direction as to application of payment by the borrower, any other
guaranteed party or any other party, (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
guaranteed obligations, (c) any payment on or in reduction of any such other
guaranty or undertaking, (d) any dissolution, termination or increase, decrease
or change in personnel by the borrower or any other guaranteed party, (e) the
failure of the guarantor to receive any benefit from or as a result of its
execution, delivery and performance of this guaranty, (f) any payment made to
any secured creditor on the indebtedness which any secured creditor repays the
borrower or any other guaranteed party pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, (g) any action or
inaction by the secured creditors as contemplated in section 5 hereof or (h) any
invalidity, rescission, irregularity or unenforceability of all or any part of
the guaranteed obligations or of any security therefor.

 

OBLIGATIONS OF GUARANTORS INDEPENDENT.  the obligations of each guarantor
hereunder are independent of the obligations of any other guarantor, any other
guarantor, the borrower or any other guaranteed party, and a separate action or
actions may be brought and prosecuted against each guarantor whether or not
action is brought against any other guarantor, any other guarantor, the borrower
or any other guaranteed party and whether or not any other guarantor, any other
guarantor, the borrower or any other guaranteed party be joined in any such
action or actions.  each guarantor waives (to the fullest extent permitted by
applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof.  any payment by the borrower or
any other guaranteed party or other circumstance which operates to toll any
statute of limitations as to the borrower or such other guaranteed party shall
operate to toll the statute of limitations as to each guarantor.

 

WAIVERS BY GUARANTORS. (a)  Each Guarantor hereby waives (to the fullest extent
permitted by applicable law) notice of acceptance of this Guaranty and notice of
the existence, creation or incurrence of any new or additional liability to
which it may apply, and waives promptness, diligence, presentment, demand of
payment, demand for performance, protest, notice of dishonor or nonpayment of
any such liabilities, suit or taking of other

 

4

--------------------------------------------------------------------------------


 

action by the Administrative Agent or any other Secured Creditor against, and
any other notice to, any party liable thereon (including such Guarantor, any
other Guarantor, any other guarantor, the Borrower or any other Guaranteed
Party) and each Guarantor further hereby waives any and all notice of the
creation, renewal, extension or accrual of any of the Guaranteed Obligations and
notice or proof of reliance by any Secured Creditor upon this Guaranty, and the
Guaranteed Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended, modified, supplemented or
waived, in reliance upon this Guaranty.

 

(b)           Each Guarantor waives any right to require the Secured Creditors
to:  (i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever.  Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full in cash of the Guaranteed Obligations,
including, without limitation, any defense based on or arising out of the
disability of the Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Guaranteed Party other than payment in full in cash of the Guaranteed
Obligations.  The Secured Creditors may, at their election, foreclose on any
collateral serving as security held by the Administrative Agent, the Collateral
Agent or the other Secured Creditors by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Secured Creditors may have against the Borrower, any other
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been paid in full in cash.  Each
Guarantor waives any defense arising out of any such election by the Secured
Creditors, even though such election operates to impair or extinguish any right
of reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against the Borrower, any other Guaranteed Party, any
other guarantor of the Guaranteed Obligations or any other party or any
security.

 

(c)           Each Guarantor has knowledge and assumes all responsibility for
being and keeping itself informed of the Borrower’s, each other Guaranteed
Party’s and each other Guarantor’s financial condition, affairs and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and has adequate means to obtain from the
Borrower, each other Guaranteed Party and each other Guarantor on an ongoing
basis information relating thereto and the Borrower’s, each other Guaranteed
Party’s and each other Guarantor’s ability to pay and perform its respective
Guaranteed Obligations, and agrees to assume the responsibility for keeping, and
to keep, so informed for so long as this Guaranty is in effect.  Each Guarantor
acknowledges and agrees that (x) the Secured Creditors shall have no obligation
to investigate the financial condition or affairs of the Borrower, any other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition, assets or affairs of the Borrower, any other Guaranteed Party or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Guaranteed Obligations hereunder and (y) the

 

5

--------------------------------------------------------------------------------


 

Secured Creditors shall have no duty to advise any Guarantor of information
known to them regarding any of the aforementioned circumstances or risks.

 

(d)           Each Guarantor hereby acknowledges and agrees that no Secured
Creditor nor any other Person shall be under any obligation (i) to marshal any
assets in favor of such Guarantor or in payment of any or all of the liabilities
of any Guaranteed Party under the Credit Documents or the obligation of such
Guarantor hereunder or (ii) to pursue any other remedy that such Guarantor may
or may not be able to pursue itself any right to which such Guarantor hereby
waives.

 

(e)           Each Guarantor warrants and agrees that each of the waivers set
forth in Section 3 and in this Section 4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

 

RIGHTS OF SECURED CREDITORS.  any secured creditor may (except as shall be
required by applicable statute and cannot be waived) at any time and from time
to time without the consent of, or notice to, any guarantor, without incurring
responsibility to such guarantor, without impairing or releasing the obligations
or liabilities of such guarantor hereunder, upon or without any terms or
conditions and in whole or in part:

 

change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

 

take and hold security for the payment of the Guaranteed Obligations and sell,
exchange, release, surrender, impair, realize upon or otherwise deal with in any
manner and in any order any property or other collateral by whomsoever at any
time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

 

exercise or refrain from exercising any rights against the Borrower, any other
Guaranteed Party, any other Credit Party, any Subsidiary thereof, any other
guarantor of the Borrower or others or otherwise act or refrain from acting;

 

release or substitute any one or more endorsers, Guarantors, other guarantors,
the Borrower, any other Guaranteed Party or other obligors;

 

6

--------------------------------------------------------------------------------


 

settle or compromise any of the Guaranteed Obligations, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower or
any other Guaranteed Party to creditors of the Borrower or such other Guaranteed
Party other than the Secured Creditors;

 

apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;

 

consent to or waive any breach of, or any act, omission or default under, any of
the Secured Hedging Agreements, the Credit Documents or any of the instruments
or agreements referred to therein, or otherwise amend, modify or supplement any
of the Secured Hedging Agreements, the Credit Documents or any of such other
instruments or agreements;

 

act or fail to act in any manner which may deprive such Guarantor of its right
to subrogation against the Borrower or any other Guaranteed Party to recover
full indemnity for any payments made pursuant to this Guaranty; and/or

 

take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

 

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations.

 

7

--------------------------------------------------------------------------------


 

CONTINUING GUARANTY.  this guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon.  no failure or delay on the
part of any secured creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  the rights and remedies herein expressly specified are cumulative
and not exclusive of any rights or remedies which any secured creditor would
otherwise have.  no notice to or demand on any guarantor in any case shall
entitle such guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any secured creditor to
any other or further action in any circumstances without notice or demand.  it
is not necessary for any secured creditor to inquire into the capacity or powers
of the borrower or any other guaranteed party or the officers, directors,
partners or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS.  any indebtedness of the
borrower or any other guaranteed party now or hereafter held by any guarantor is
hereby subordinated to the indebtedness of the borrower or such other guaranteed
party to the secured creditors; and such indebtedness of the borrower or such
other guaranteed party to any guarantor, if the administrative agent or the
collateral agent, after an event of default has occurred and is continuing, so
requests, shall be collected, enforced and received by such guarantor as trustee
for the secured creditors and be paid over to the secured creditors on account
of the indebtedness of the borrower or such other guaranteed party to the
secured creditors, but without affecting or impairing in any manner the
liability of such guarantor under the other provisions of this guaranty.  prior
to the transfer by any guarantor of any note or negotiable instrument evidencing
any indebtedness of the borrower or any other guaranteed party to such
guarantor, such guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination.  without limiting the
generality of the foregoing, each guarantor hereby agrees with the secured
creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this guaranty (whether contractual, under
section 509 of the bankruptcy code or otherwise) until all guaranteed
obligations have been irrevocably paid in full in cash; provided, that if any
amount shall be paid to such guarantor on account of such subrogation rights at
any time prior to the irrevocable payment in full in cash of all the

 

8

--------------------------------------------------------------------------------


 

guaranteed obligations, such amount shall be held in trust for the benefit of
the secured creditors and shall forthwith be paid to the secured creditors to be
credited and applied upon the guaranteed obligations, whether matured or
unmatured, in accordance with the terms of the credit documents or, if the
credit documents do not provide for the application of such amount, to be held
by the secured creditors as collateral security for any guaranteed obligations
thereafter existing.

 

GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT. 
notwithstanding anything to the contrary contained elsewhere in this guaranty,
the secured creditors agree (by their acceptance of the benefits of this
guaranty) that this guaranty may be enforced only by the action of the
administrative agent or the collateral agent, in each case acting upon the
instructions of the required lenders (or, after the date on which all credit
document obligations have been paid in full, the holders of at least a majority
of the outstanding other obligations) and that no other secured creditor shall
have any right individually to seek to enforce or to enforce this guaranty or to
realize upon the security to be granted by the security documents, it being
understood and agreed that such rights and remedies may be exercised by the
administrative agent or the collateral agent or, after all the credit document
obligations have been paid in full, by the holders of at least a majority of the
outstanding other obligations, as the case may be, for the benefit of the
secured creditors upon the terms of this guaranty and the security documents. 
the secured creditors further agree that this guaranty may not be enforced
against any director, officer, employee, partner, member or stockholder of any
guarantor (except to the extent such partner, member or stockholder is also a
guarantor hereunder).  it is understood and agreed that the agreement in this
section 8 is among and solely for the benefit of the secured creditors and that,
if the required lenders (or, after the date on which all credit document
obligations have been paid in full, the holders of at least a majority of the
outstanding other obligations) so agree (without requiring the consent of any
guarantor), this guaranty may be directly enforced by any secured creditor.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS.  in order to induce the
lenders to make loans to, and issue letters of credit for the account of, the
borrower pursuant to the credit agreement, and in order to induce the other
creditors to execute, deliver and perform the secured hedging agreements to
which they are a party, each guarantor represents, warrants and covenants that
as of the date of each credit event:

 

9

--------------------------------------------------------------------------------


 

such Guarantor (i) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership or limited liability company power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
nature of its business requires such qualification, except for failures to be so
qualified which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect;

 

such Guarantor has the corporate, partnership or limited liability company power
and authority, as the case may be, to execute, deliver and perform the terms and
provisions of this Guaranty and each other Document (such term, for purposes of
this Guaranty, to mean each Document (as defined in the Credit Agreement) and
each Secured Hedging Agreement) to which it is a party and has taken all
necessary corporate, partnership or limited liability company action, as the
case may be, to authorize the execution, delivery and performance by it of this
Guaranty and each such other Document;

 

such Guarantor has duly executed and delivered this Guaranty and each other
Document to which it is a party, and this Guaranty and each such other Document
constitutes the legal, valid and binding obligation of such Guarantor
enforceable in accordance with its terms, except to the extent that the
enforceability hereof or thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);

 

neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Document to which it is a party, nor compliance by it with
the terms and provisions hereof and thereof, will (i) contravene any provision
of any applicable law, statute, rule or regulation or any applicable order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of such Guarantor or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement, or any
other material agreement, contract or instrument to which such Guarantor or any
of its Subsidiaries is a party or by which it or any of its property or assets
is bound or to which it may be subject or (iii) violate any provision of the
certificate or articles of incorporation, by-laws, partnership agreement or
limited liability company agreement (or equivalent organizational documents), as
the case may be, of such Guarantor or any of its Subsidiaries;

 

no order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except as have been obtained or made prior to
the date when required and which remain in full force and effect), or exemption
by, any governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of this Guaranty by such Guarantor or any other
Document to which such Guarantor is a party or (ii) the legality, validity,
binding effect or enforceability of this Guaranty or any other Document to which
such Guarantor is a party;

 

10

--------------------------------------------------------------------------------


 

there are no actions, suits or proceedings pending or, to such Guarantor’s
knowledge, threatened (i) with respect to this Guaranty or any other Document to
which such Guarantor is a party, (ii) with respect to such Guarantor or any of
its Subsidiaries that, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect or (iii) that could reasonably be
expected to have a material adverse effect on the rights or remedies of the
Secured Creditors or on the ability of such Guarantor to perform its obligations
to the Secured Creditors hereunder and under the other Credit Documents to which
it is a party;

 

until the termination of the Total Commitment and all Secured Hedging Agreements
and until such time as no Letter of Credit remains outstanding and all
Guaranteed Obligations have been paid in full (other than indemnities described
in Section 13.01 of the Credit Agreement and analogous provisions in the
Security Documents which are not then due and payable), such Guarantor will
comply, and will cause each of its Subsidiaries to comply, with all of the
applicable provisions, covenants and agreements contained in Sections 9 and 10
of the Credit Agreement, and will take, or will refrain from taking, as the case
may be, all actions that are necessary to be taken or not taken so that no
violation of any provision, covenant or agreement contained in Sections 9 and 10
of the Credit Agreement, and so that no Default or Event of Default, is caused
by the actions of such Guarantor or any of its Subsidiaries; and

 

an executed (or conformed) copy of each of the Credit Documents, the Secured
Hedging Agreements has been made available to a senior officer of such Guarantor
and such officer is familiar with the contents thereof.

 

EXPENSES.  the guarantors hereby jointly and severally agree to pay all
reasonable and documented out-of-pocket costs and expenses of the collateral
agent, the administrative agent and each other secured creditor in connection
with the enforcement of this guaranty and the protection of the secured
creditors’ rights hereunder and any amendment, waiver or consent relating hereto
(including, in each case, without limitation, the reasonable fees and
disbursements of counsel employed by the collateral agent, the administrative
agent and each other secured creditor).

 

BENEFIT AND BINDING EFFECT.  this guaranty shall be binding upon each guarantor
and its successors and assigns and shall inure to the benefit of the secured
creditors and their successors and assigns.

 

AMENDMENTS; WAIVERS.  neither this guaranty nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each guarantor directly affected thereby (it being understood that the addition
or release of any guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any guarantor other than the guarantor so
added or released) and with the written consent of either (x) the

 

11

--------------------------------------------------------------------------------


 

required lenders (or, to the extent required by section 13.12 of the credit
agreement, with the written consent of each lender) at all times prior to the
time at which all credit document obligations have been paid in full or (y) the
holders of at least a majority of the outstanding other obligations at all times
after the time at which all credit document obligations have been paid in full;
provided, that any change, waiver, modification or variance affecting the rights
and benefits of a single class (as defined below) of secured creditors (and not
all secured creditors in a like or similar manner) shall also require the
written consent of the requisite creditors (as defined below) of such class of
secured creditors.  for the purpose of this guaranty, the term “class” shall
mean each class of secured creditors, i.e., whether (x) the lender creditors as
holders of the credit document obligations or (y) the other creditors as the
holders of the other obligations.  for the purpose of this guaranty, the term
“requisite creditors” of any class shall mean (x) with respect to the credit
document obligations, the required lenders (or, to the extent required by
section 13.12 of the credit agreement, each lender) and (y) with respect to the
other obligations, the holders of at least a majority of all other obligations
outstanding from time to time under the secured hedging agreements.

 

SET OFF.  in addition to any rights now or hereafter granted under applicable
law (including, without limitation, section 151 of the new york debtor and
creditor law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an event of default (such term to mean
and include any “event of default” as defined in the credit agreement and any
payment default under any secured hedging agreement continuing after any
applicable grace period), each secured creditor is hereby authorized, at any
time or from time to time, without notice to any guarantor or to any other
person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such secured creditor to or for the credit or the
account of such guarantor, against and on account of the obligations and
liabilities of such guarantor to such secured creditor under this guaranty,
irrespective of whether or not such secured creditor shall have made any demand
hereunder and although said obligations, liabilities, deposits or claims, or any
of them, shall be contingent or unmatured.  notwithstanding anything to the
contrary contained in this guaranty, at any time that the guaranteed obligations
shall be secured by any real property located in the state of california, no
secured creditor shall exercise any right of set-off, lien or counterclaim or
take any court or administrative action or institute any proceedings to enforce
any provision of this guaranty without the prior consent of the administrative
agent or the required lenders or, to the extent required by section 13.12 of the
credit agreement, all of the lenders, if

 

12

--------------------------------------------------------------------------------


 

such setoff or action or proceeding would or might (pursuant to sections 580a,
580b, 580d and 726 of the california code of civil procedure or section 2924 of
the california civil code, if applicable, or otherwise) affect or impair the
validity, priority, or enforceability of the liens granted to the collateral
agent pursuant to the security documents or the enforceability of the guaranteed
obligations hereunder, and any attempted exercise by any secured creditor or the
administrative agent of any such right without obtaining such consent of the
required lenders or the administrative agent shall be null and void. it is
understood and agreed that the foregoing sentence of this section 13 is for the
sole benefit of the secured creditors and may be amended, modified or waived in
any respect by the required lenders (without any requirement of prior notice to
or consent by any credit party or any other person) and does not constitute a
waiver of any rights against any credit party or against any collateral.   each
secured creditor (by its acceptance of the benefits hereof) acknowledges and
agrees that the provisions of this section 13 are subject to the sharing
provisions set forth in section 13.06 of the credit agreement.

 

NOTICE.  except as otherwise specified herein, all notices, requests, demands or
other communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the administrative agent or any guarantor shall not be
effective until received by the administrative agent or such guarantor, as the
case may be.  all notices and other communications shall be in writing and
addressed to such party at (i) in the case of any lender creditor, as provided
in the credit agreement, (ii) in the case of any guarantor, at its address set
forth opposite its signature page below, and (iii) in the case of any other
creditor, at such address as such other creditor shall have specified in writing
to the guarantors; or in any case at such other address as any of the persons
listed above may hereafter notify the others in writing.

 

REINSTATEMENT.  if any claim is ever made upon any secured creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the guaranteed obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim

 

13

--------------------------------------------------------------------------------


 

effected by such payee with any such claimant (including, without limitation,
the borrower or any other guaranteed party), then and in such event each
guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such guarantor, notwithstanding any revocation hereof or
the cancellation of any note, any secured hedging agreement or any other
instrument evidencing any liability of the borrower or any other guaranteed
party, and such guarantor shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

 

CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a)     this guaranty and the rights and obligations of the secured creditors
and of the undersigned hereunder shall be governed by and construed in
accordance with the law of the state of new york.  Any legal action or
proceeding with respect to this Guaranty or any other Credit Document to which
any Guarantor is a party may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York, in
each case located within the City of New York, and, by execution and delivery of
this Guaranty, each Guarantor hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  Each Guarantor hereby further irrevocably waives any claim
that any such courts lack jurisdiction over such Guarantor, and agrees not to
plead or claim, in any legal action or proceeding with respect to this Guaranty
or any other Credit Document to which such Guarantor is a party brought in any
of the aforesaid courts, that any such court lacks jurisdiction over such
Guarantor.  Each Guarantor further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to each Guarantor at its address set forth opposite its signature
below, such service to become effective 30 days after such mailing.  Each
Guarantor hereby irrevocably waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Credit Document to which such
Guarantor is a party that such service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of any of the Secured
Creditors to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against each Guarantor in any other
jurisdiction.

 

(b)           Each Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Guaranty or any other Credit Document to which
such Guarantor is a party brought in the courts referred to in clause (a) above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(c)           each guarantor and each secured creditor (by its acceptance of the
benefits of this guaranty) hereby irrevocably waives all rights to a trial by
jury in any action, proceeding or counterclaim arising out of or relating to
this guaranty, the other credit documents to which such guarantor is a party or
the transactions contemplated hereby or thereby.

 

14

--------------------------------------------------------------------------------


 

RELEASE OF LIABILITY OF GUARANTOR UPON SALE OR DISSOLUTION.  in the event that
all of the capital stock or other equity interests of one or more guarantors is
sold or otherwise disposed of or liquidated in compliance with the requirements
of section 10.02 of the credit agreement (or such sale, other disposition or
liquidation has been approved in writing by the required lenders (or all the
lenders if required by section 13.12 of the credit agreement)) and the proceeds
of such sale, disposition or liquidation are applied in accordance with the
provisions of the credit agreement, to the extent applicable, such guarantor
shall, upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to holdings or another subsidiary thereof), be
released from this guaranty automatically and without further action and this
guaranty shall, as to each such guarantor or guarantors, terminate, and have no
further force or effect (it being understood and agreed that the sale of one or
more persons that own, directly or indirectly, all of the capital stock or other
equity interests of any guarantor shall be deemed to be a sale of such guarantor
for the purposes of this section 17).

 

CONTRIBUTION.  at any time a payment in respect of the guaranteed obligations is
made under this guaranty, the right of contribution of each guarantor against
each other guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each guarantor to be
revised and restated as of each date on which a payment (a “relevant payment”)
is made on the guaranteed obligations under this guaranty.  at any time that a
relevant payment is made by a guarantor that results in the aggregate payments
made by such guarantor in respect of the guaranteed obligations to and including
the date of the relevant payment exceeding such guarantor’s contribution
percentage (as defined below) of the aggregate payments made by all guarantors
in respect of the guaranteed obligations to and including the date of the
relevant payment (such excess, the “aggregate excess amount”), each such
guarantor shall have a right of contribution against each other guarantor who
has made payments in respect of the guaranteed obligations to and including the
date of the relevant payment in an aggregate amount less than such other
guarantor’s contribution percentage of the aggregate payments made to and
including the date of the relevant payment by all guarantors in respect of the
guaranteed obligations (the aggregate amount of such deficit, the “aggregate
deficit amount”) in an amount equal to (x) a fraction the numerator of which is
the aggregate excess amount of such guarantor and the denominator of which is
the aggregate excess amount of all guarantors multiplied by (y) the aggregate
deficit amount of such other guarantor.  a guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to

 

15

--------------------------------------------------------------------------------


 

the time of each computation; provided that no guarantor may take any action to
enforce such right until the guaranteed obligations have been irrevocably paid
in full in cash and the total commitment and all letters of credit have been
terminated, it being expressly recognized and agreed by all parties hereto that
any guarantor’s right of contribution arising pursuant to this section 18
against any other guarantor shall be expressly junior and subordinate to such
other guarantor’s obligations and liabilities in respect of the guaranteed
obligations and any other obligations owing under this guaranty.  as used in
this section 18:  (i) each guarantor’s “contribution percentage” shall mean the
percentage obtained by dividing (x) the adjusted net worth (as defined below) of
such guarantor by (y) the aggregate adjusted net worth of all guarantors;
(ii) the “adjusted net worth” of each guarantor shall mean the greater of
(x) the net worth (as defined below) of such guarantor and (y) zero; and
(iii) the “net worth” of each guarantor shall mean the amount by which the fair
saleable value of such guarantor’s assets on the date of any relevant payment
exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any guaranteed obligations arising
under this guaranty) on such date.  notwithstanding anything to the contrary
contained above, any guarantor that is released from this guaranty pursuant to
section 17 hereof shall thereafter have no contribution obligations, or rights,
pursuant to this section 18, and at the time of any such release, if the
released guarantor had an aggregate excess amount or an aggregate deficit
amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining guarantors.  all parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this section 18,
each guarantor who makes any payment in respect of the guaranteed obligations
shall have no right of contribution or subrogation against any other guarantor
in respect of such payment until all of the guaranteed obligations have been
irrevocably paid in full in cash.  each of the guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution.  in this
connection, each guarantor has the right to waive its contribution right against
any guarantor to the extent that after giving effect to such waiver such
guarantor would remain solvent, in the determination of the required lenders.

 

LIMITATION ON GUARANTEED OBLIGATIONS.  each guarantor and each secured creditor
(by its acceptance of the benefits of this guaranty) hereby confirms that it is
its intention that this guaranty not constitute a fraudulent transfer or
conveyance for purposes of the bankruptcy code, the uniform fraudulent
conveyance act of any similar

 

16

--------------------------------------------------------------------------------


 

federal or state law.  to effectuate the foregoing intention, each guarantor and
each secured creditor (by its acceptance of the benefits of this guaranty)
hereby irrevocably agrees that the guaranteed obligations guaranteed by such
guarantor shall be limited to such amount as will, after giving effect to such
maximum amount and all other (contingent or otherwise) liabilities of such
guarantor that are relevant under such laws and after giving effect to any
rights to contribution pursuant to any agreement providing for an equitable
contribution among such guarantor and the other guarantors, result in the
guaranteed obligations of such guarantor in respect of such maximum amount not
constituting a fraudulent transfer or conveyance.

 

COUNTERPARTS.  this guaranty may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  a set of counterparts executed by all
the parties hereto shall be lodged with the borrower and the administrative
agent.

 

PAYMENTS.  all payments made by any guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the borrower under sections 5.03 and 5.04 of the credit agreement.

 

ADDITIONAL GUARANTORS.  it is understood and agreed that any subsidiary of
holdings that is required to execute a counterpart of this guaranty after the
date hereof pursuant to the credit agreement shall become a guarantor hereunder
by (x) executing and delivering a counterpart hereof to the administrative agent
or executing a joinder agreement and delivering same to the administrative
agent, in each case as may be requested by (and in form and substance
satisfactory to) the administrative agent and (y) taking all actions as
specified in this guaranty as would have been taken by such guarantor had it
been an original party to this guaranty, in each case with all documents and
actions required to be taken above to be taken to the reasonable satisfaction of
the administrative agent.

 

17

--------------------------------------------------------------------------------


 

HEADINGS DESCRIPTIVE.  the headings of the several sections of this guaranty are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this guaranty.

 

APPLICATION OF PROCEEDS.  all monies collected by the administrative agent
hereunder shall be applied in the manner provided in the security agreement.

 

*  *  *

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

 

 

CENTRAL CREDIT, LLC,

 

 

 

 

 

as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Central Credit, LLC

 

 

 

 

 

Central Credit, LLC

 

 

 

 

 

Guarantor

 

 

 

 

 

 

 

 

WESTERN MONEY SYSTEMS

 

 

 

 

 

as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Western Money Systems

 

 

 

 

 

Western Money Systems

 

 

 

 

 

Guarantor

 

 

 

 

 

 

 

 

CASH SYSTEMS, INC.,

 

 

 

 

 

as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Cash Systems, Inc.

 

 

 

 

 

Cash Systems, Inc.

 

 

 

 

 

Guarantor

 

 

 

 

 

ARRIVA CARD, INC.,

 

 

 

 

 

as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Arriva Card, Inc.

 

19

--------------------------------------------------------------------------------


 

 

 

Arriva Card, Inc.

 

 

 

 

 

Guarantor

 

Accepted and Agreed to:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent

 

 

By:

/s/ Deutsche Bank Trust Company Americas

 

 

 

Deutsche Bank Trust Company Americas

 

 

Administrative Agent

 

20

--------------------------------------------------------------------------------